

AMENDMENT NO. 1
TO THE
EMPLOYMENT AGREEMENT
THIS AMENDMENT NO. 1 (“Amendment”) is made and entered into this 10th day of
August, 2017, between Infinity Property and Casualty Corporation, an Ohio
corporation (the “Company”) and Glen N. Godwin (the “Executive”).
WHEREAS, the parties have previously entered into an Employment Agreement, dated
September 11, 2014 (the “Agreement”); and


WHEREAS, the parties desire to amend certain terms and conditions of the
Agreement.


NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:


1.
Section 1.1 is hereby amended so that the Term of the Agreement shall expire on
November 10, 2017.

2.
Section 1.2 is hereby deleted in its entirety and replaced with the following:

During the Term, the Executive will serve as the Company’s Chief Executive
Officer and will be primarily responsible for overseeing the implementation of
the Company’s business strategy and such other duties, commensurate with his
position and authority, as are reasonably determined, from time to time, by the
Company’s Board of Directors (the “Board”). The Executive shall report to the
Board and shall devote his full business time and effort to the performance of
his duties hereunder and will render his services at the Company’s offices in
Birmingham, Alabama (“Work Location”), except that the Executive agrees to
travel from time to time to the extent required for the performance of his
duties.
3.
The first paragraph of Section 3.1(b) is hereby deleted in its entirety and
replaced with the following:

Cause. The Company may terminate this Agreement and the Executive’s employment
hereunder for Cause. For purposes of this Agreement, “Cause” shall mean: (i) any
act of material insubordination on the part of the Executive; (ii) the engaging
by the Executive in misconduct, including but not limited to, any type of sexual
harassment which is materially and demonstrably injurious to the Company or any
of its divisions, subsidiaries or affiliates, monetarily or otherwise; (iii) any
conviction of, or plea of guilty or nolo contendere to, the Executive with
respect to a felony (other than a traffic violation); (iv) the commission (or
attempted commission) of any act of fraud or dishonesty by the Executive which
is materially detrimental to the business or reputation of the Company or any of
its divisions, subsidiaries or affiliates; (v) the engaging by the Executive in
an act or series of acts constituting misconduct resulting in a misstatement of
the Company’s financial statements due to material non-compliance with any
financial reporting requirement within the meaning of Section 304 of The
Sarbanes Oxley Act of 2002; (vi) the Executive’s breach of any of the covenants
set forth in Article IV of this Agreement; or (vii) the Executive’s refusal to
follow reasonable and lawful directives of the Board of Directors without a
valid reason for such refusal. The right of the Company to terminate this
Agreement for “Cause” shall be distinct from and shall not limit any remedies
available under law to the Company for a material breach by the Executive of his
obligations under this Agreement (“Material Breach”).
4.
Section 5.7 is hereby deleted in its entirety and replaced with the following:

Amendments; Waivers. This Agreement may not be modified, amended, or terminated
except by an instrument in writing, approved by the Board of Directors and
signed by the Executive and the Company. By an instrument in writing similarly
executed, the Executive or the Company may, with the approval of the Board of
Directors, waive compliance by the other party or parties with any provision of
this Agreement that such other party was or is obligated to comply with or
perform; provided, however, that such waiver shall not operate as a waiver of,
or estoppel with respect to, any other or subsequent failure. No failure to
exercise and no delay in exercising any right, remedy or power hereunder shall
preclude any other or further exercise of any other right, remedy or power
provided herein or by law or in equity.
5.
The parties agree that, except as amended hereby, all of the other terms and
conditions of the Agreement shall remain unchanged.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.


Infinity Property And Casualty Corporation:


By: /s/ James R. Gober


Name: James R. Gober


Title: Executive Chairman 


Executive:


 

 



 
/s/ Glen N. Godwin
Glen N. Godwin







